Name: Political and Security Committee Decision (CFSP) 2015/875 of 2 June 2015 on the acceptance of a third State's contribution to the European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) (EUMAM RCA/3/2015)
 Type: Decision
 Subject Matter: Africa;  international security;  European construction;  Europe;  cooperation policy
 Date Published: 2015-06-06

 6.6.2015 EN Official Journal of the European Union L 142/29 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/875 of 2 June 2015 on the acceptance of a third State's contribution to the European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) (EUMAM RCA/3/2015) THE POLITICAL AND SECURITY COMMITTEE Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision (CFSP) 2015/78 of 19 January 2015 on a European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) (1), and in particular Article 8(2) thereof, Whereas: (1) Pursuant to Article 8(2) of Decision (CFSP) 2015/78, the Council authorised the Political and Security Committee to take the relevant decisions on the acceptance of the proposed contributions by third States. (2) Following a recommendation on the contribution offer of the Republic of Serbia by the EU Mission Commander of EUMAM RCA and the advice from the European Union Military Committee, that offer should be accepted. (3) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 1. The contribution offer of the Republic of Serbia to the European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) is accepted and is considered to be significant. 2. The Republic of Serbia is exempted from financial contributions to the budget of EUMAM RCA. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 2 June 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 13, 20.1.2015, p. 8.